Citation Nr: 0415118	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
pericardiocentesis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge, and presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2003). 


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that additional heart disability was not incurred as a result 
of VA medical treatment in December 2001.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for heart 
surgeries performed in December 2001 have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.358(c)(1), (2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished the veteran with the notice in February 2002, after 
he filed the claim and prior to the denial of May 2002.  
Therefore, the veteran was provided the notice at a time 
prescribed by law.  

In the Pelegrini decision, the Court held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  A review of the February 2002 
letter shows that it contains all four elements.

In the February 2002 letter, the RO advised the veteran of 
the responsibilities of the VA and the claimant are in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from the veteran's private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The actual 
text of the VCAA was provided in the October 2002.  
Furthermore, by way of the May 2002 rating decision, the 
October 2002 Statement of the Case, and the January 2003 
Supplemental Statement of the Case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the records related to the December 5, 
2001 surgery were submitted.  A review of the records, 
including those from the December 26, 2001 surgery, were 
reviewed when an opinion was obtained from a VA physician in 
January 2003.  The veteran has indicated that all of the 
records from both surgeries are not associated with the file.  
However, as stated, the VA physician who offered an opinion 
had the opportunity to review all of the records.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 1151 (West 2002) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800.  They provide, in pertinent 
part, that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of 38 U.S.C.A. 
§ 1151 and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The United States Court of Appeals 
for the Federal Circuit issued a decision in the same case, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as did the 
United States Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the CAVC.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Another amendment to 38 U.S.C.A. § 1151 was made to reinsert 
a requirement of fault or negligence on the part of the VA 
for claims filed on or after October 1, 1997.  The veteran's 
claim was filed after October 1, 1997.  Therefore, the 
amended law is applicable to his claim.  See VAOPGCPREC 40- 
97, published at 63 Fed. Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was due to (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Although claims for 38 U.S.C. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was admitted to the hospital on December 2, 2001 
for elective electrophysiological study and possible 
ablation.  At the time of his admission, it was noted that 
the veteran had been diagnosed with afibrillation and 
congestive heart failure in February 1998, which was felt to 
be secondary to myocarditis with resolution and normal EF.  
The use of various medications and procedures, from October 
2000 to December 2001, was outlined.  The veteran complained 
of occasional bouts of dizziness and headache when his heart 
races.  He denied chest pain, shortness of breath, cough, 
edema, sudden vision changes, bleeding or thrombosis.  

The procedure was performed on December 5, 2001 and induced 
afibrillation, which was successfully ablated.  However, 
post-procedure, the veteran had acute hemodynamic compromise 
secondary to pericardial effusion.  The veteran was 
emergently intubated in the operating room and a mediastinal 
exploration was performed.  A total of 200 ccs of blood were 
drained from the pericardiocentesis and the lesions had 
stopped bleeding by the time the veteran arrived in the 
operating room.  The veteran was back on afibrillation with 
right ventricle rhythm on December 7, 2001.  He was intubated 
on December 7, 2001 and transferred to the floor on December 
10, 2001.  His rate was controlled with digoxin and cardizem.  
After his transfer to the floor, it was the opinion that the 
post-operative trauma was due to the ablated lesion and 
recurrence of afibrillation from the electrophysiological 
study.  Medications were used to rate control, rhythm control 
and anticoagulation, and the remainder of his hospital course 
was unremarkable.  The veteran went in and out of 
afibrillation with the use of verapamil.  Upon discharge, the 
veteran was instructed to return in several weeks to pick up 
a halter monitor and for follow-up.  

In an October 2002 letter, the veteran's VA cardiologist 
stated that the surgeries performed in December 2001 were 
unsuccessful in correcting the veteran's atrial fibrillation.  
Since his discharge from the hospital in January 2002, the 
veteran had two emergency room visits in February and March 
2002 and over 35 visits related to his heart condition.  The 
cardiologist stated that the veteran carries a diagnosis of 
paroxysmal atrial fibrillation/flutter that cannot be cured, 
and only monitored and treated medically.  His condition was 
not expected to change and the veteran would need treatment 
indefinitely.  The cardiologist reiterated his opinions in a 
January 2003 letter.  

In a January 2003 letter, the VA Director of 
Electrophysiology and Pacing stated that the veteran's 
condition was unlikely to improve and that the veteran was 
incapacitated due to his cardiac problems.  The veteran was 
in need of life long treatment for his paroxysmal atrial 
fibrillation and that he was scheduled for radiofrequency 
ablation in March 2003.  In a later statement, he reported 
that the veteran had been scheduled for radiofrequency 
ablation in September 2003.  

In connection with this claim, a medical opinion was secured 
from a VA physician and the opinion is recorded in a January 
2003 report.  The physician stated that the records had been 
reviewed in detail.  The physician noted that the procedure 
was unsuccessful and complicated by pericardial effusion with 
tamponade due to catheter perforation of the right ventricle.  
The complication required emergent percutaneous drainage 
followed by open surgical exploration which revealed the site 
of the right ventricle puncture, but there was no evidence of 
an ongoing bleed.  The veteran's recovery was uneventful and 
he was discharged on December 21, 2001.  

The physician noted the veteran's return to the hospital on 
December 26, 2001 with severe dyspnea and echocardiographic 
evidence of a recurrent loculated pericardial effusion 
causing pre-tamponade.  The effusion was not approachable 
percutaneously and required open surgical drainage with 
creation of a pericardial window.  The procedure was 
complicated by a staphylococcus wound infection that 
responded to antibiotic therapy.  The veteran was discharged 
from the hospital on January 15, 2002.

The physician pointed out that an echocardiogram taken on 
January 30, 2002 revealed normal left ventricle function and 
no evidence of pericardial effusion.  The veteran continued 
to have episodes of symptomatic paroxysmal atrial 
fibrillation, and received appropriate medical treatment 
consisting of coumadin and verpamil.  

The physician found that although the outcome was 
unfortunate, it did not appear that the veteran had suffered 
any long-term sequelae attributable to the procedural 
complications.  There did not appear to be any functional 
limitation or ongoing discomfort resulting from the procedure 
or complications.  The physician found that the veteran did 
not have persistent symptoms from paroxysmal atrial 
fibrillation, and indicated that the limitation was due to 
the underlying disease process and not any treatment received 
at the VA hospital.  The physician commented that the 
ablation success rates tend to be as low as 50 to 60 percent, 
and further noted that myocardial perforation with tamponade 
is a well-documented complication with rates of 1 to 2 
percent in high volume centers.  The physician provided the 
following conclusion:

In summary, the procedure was medically 
indicated and performed by a very 
experienced operator.  The patient 
consented to the procedure.  The 
unfortunate complications do not appear 
to be causing any lasting discomfort or 
disability.  In my judgment, there is no 
basis for a claim of disability resulting 
from treatment received at the Houston 
VAMC.  

The veteran's other VA cardiologist noted in an April 2003 
letter that the radiofrequency ablation therapy had been 
unsuccessful and that it had been complicated by a cardiac 
perforation requiring two surgeries.  

The veteran's private physician submitted three statements in 
2003.  In a May 2003 statement, the physician stated that the 
veteran has been his patient since 1967, and that the veteran 
had a myocardial infarction in December 2001.  The veteran 
had undergone open heart surgery for atherosclerotic heart 
disease, and had to have another operation due to 
complications.  Subsequent to the surgery, the veteran began 
to have irregularities of rhythm and further surgical 
intervention had been recommended.  The same recommendation 
was discussed in a July 2003 letter.  

In a more detailed letter of July 21, 2003, the veteran's 
private physician reported that the December 5, 2001 
procedure resulted in two 2 centimeter effusions within the 
pericardium.  Emergent sternotomy/pericardial surgery had 
been performed which had drained 200 ccs of blood.  
Exploration and mediastinal exploration revealed evidence of 
tamponade and right ventricle injury.  A VA echocardiogram of 
December 26, 2001 showed anterior loculated pericardial 
effusion with partial right ventricle collapse.  The 
physician opined that the operation was a result of 
"mistakes" made during the December 5, 2001 procedure.  
Since that time, the veteran had been suffering from frequent 
irregularities of rhythm.  The physician expressed agreement 
with the VA physician's assessment of paroxysmal atrial 
fibrillation that cannot be cured or expected to change, and 
another VA physician's opinion regarding incapacity due to 
the cardiac problem.  The physician stated that the veteran's 
surgeries were due to "unnatural consequences" and opined 
that the evidence establishes that VA was the cause of the 
veteran's additional disability.  

In July 2003, the veteran testified that his condition has 
worsened since the surgery.  He started having heart 
flutters, bouts with depression and feelings of fatigue and 
lightheadedness.  The veteran also stated that he was briefed 
on the procedure prior to entering the hospital, but did not 
remember exactly what he had been told.  He testified that he 
would not have gone through with the procedure if he had 
known that he would suffer a puncture to his heart.  It was 
noted that the July 2003 letter submitted by the veteran's 
private physician was an opinion based on a consultation with 
a cardiologist.  

The Board has reviewed the medical opinions of record as well 
as the VA treatment records, including records associated 
with the December 2001 surgery.  The medical opinions of 
record are consistent with regard to the veteran's incapacity 
due to the heart condition.  Therefore, disability has been 
shown.  The physicians also appear to be in agreement that 
there were complications associated with the surgery 
performed on December 5, 2001.  However, the evidence does 
not show that there is additional disability due to such 
complications.  In fact, in the January 2003 opinion, the VA 
physician clearly stated that the veteran's post-operative 
state was due to the natural progression of the disease.  The 
physician also outlined the failure and success rates, as 
well as complications for the procedure, clearly indicating 
the foreseeable results of the surgery.  

The veteran's private physician did point to frequent 
irregularities of rhythm since the surgeries and opined that 
the surgeries were due to "unnatural consequences" and 
resulted in additional disability.  However, in the 
statements submitted, the veteran's private physician did not 
provide information regarding the veteran's condition prior 
to the surgeries and compare such information to the post-
surgery findings.  In contrast, the VA treatment records and 
the physician's opinion provided in January 2003 offer such 
findings and comparisons.  Furthermore, the veteran testified 
that the opinion provided was based on a consultation with a 
cardiologist.  However, the physician only referred to the 
veteran's VA cardiologists.  Also, any indications of a 
review of the record and the basis for the opinion do not 
appear in the statement.  

Overall, when compared to the comprehensive review of the 
record and opinion provided by the VA physician in January 
2003, the private physician's statement is not persuasive.  
It is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Although the veteran may sincerely believe that his current 
condition could have been caused by this surgery, as noted 
above, it is well established that, as a layperson, he is not 
considered capable of opining on matters requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board notes that it is not necessary to address whether 
the surgery performed at the VAMC involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or whether the disability was 
incurred due to an event not reasonably foreseeable, because 
the preponderance of the evidence establishes that the 
claimed disability was not the result of that surgery.  38 
U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of heart 
surgeries is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



